Case 3:19-cv-00011-GEC Document 32-1 Filed 07/14/20 Page 1 of 2 Pageid#: 254




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION

                                        No. 3:19-cv-00011
SOUTHERN ENVIRONMENTAL LAW                        )
CENTER                                            )
                       Plaintiff,                 )
                                                  )
        v.                                        )
                                                  )
DAVID BERNHARDT, in his official capacity )
as Acting Secretary of the Department of the
Interior,                                         )
                                                  )        PROPOSED ORDER GRANTING
DANIEL SMITH, in his official capacity as         )       UNOPPOSED MOTION TO RESET
Deputy Director Exercising the Authority of       )               DEADLINES
Director for the National Park Service, an
agency within the Department of the Interior, )
and                                               )
                                                  )
DANIEL JORJANI, in his official capacity as )
Principal Deputy Solicitor Exercising the         )
Authority of Solicitor, the head of the Office of
the Solicitor, an agency within the Department )
of the Interior,                                  )
                                                  )
                       Defendants.                )


       Plaintiff requests an extension of the deadlines currently set by the June 9, 2020 Order

Granting Motion to Reset Deadlines. For cause, Plaintiff represents that the project that

occasioned the FOIA request in this case has been cancelled; that Defendants have provided their

final response to the FOIA request; and that attorney’s fees and costs are the only issues

remaining for resolution; and that the parties require additional time to attempt to resolve that

issue by agreement. Defendants do not oppose the motion.

       Upon consideration of this motion, it is hereby

                                           ORDERED

       Plaintiff has until September 16, 2020, to file any Petition for Attorney’s Fees and

Expenses.
Case 3:19-cv-00011-GEC Document 32-1 Filed 07/14/20 Page 2 of 2 Pageid#: 255




     ENTERED, this___________day of _____________________, 2020.


                                    ____________________________________
                                    GLEN E. CONRAD
                                    UNITED STATES DISTRICT JUDGE




                                       2
